UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 2, 2010 Douglas Emmett, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 001-33106 20-3073047 (State or Other Jurisdiction of Incorporation) Commission File Number (IRS Employer Identification No.) 808 Wilshire Boulevard, Suite 200 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(310) 255-7700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The voting results for the matters submitted to a vote of our stockholders at our Annual Meeting of Stockholders held on May 27, 2010, which are described in detail in our proxy statement filed with the Securities and Exchange Commission on April 22, 2010, are as follows: 1.
